Citation Nr: 1013840	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  05-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
sleep apnea, claimed as due to exposure to chemical 
herbicides.

2.  Entitlement to service connection for restless leg 
syndrome, claimed as due to exposure to chemical herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claims of 
entitlement to service connection for chronic obstructive 
sleep apnea and restless leg syndrome, both claimed as due to 
exposure to chemical herbicides.  

During the course of the appeal, the Board remanded the case 
in May 2007 and again in May 2009 for additional evidentiary 
and procedural development, including compliance with the 
notice requirements of the Veterans Claims Assistance of Act 
of 2000, scheduling the Veteran for a VA examination, 
obtaining a nexus opinion, and obtaining relevant private 
medical records.  Thereafter, the case was readjudicated in a 
January 2010 rating decision/supplemental statement of the 
case, in which the prior denials were confirmed.  The case 
was returned to the Board in February 2010 and the Veteran 
now continues his appeal.  At this juncture, the Board finds 
that the development undertaken by the RO following the May 
2009 remand fully complies with the instructions of both the 
May 2007 and May 2009 remands.  Therefore, no further remand 
is required to ensure compliance with the Board's prior 
instructions.  (See Stegall v. West, 11 Vet. App. 268 (1998): 
A remand by the Board confers on a veteran or other claimant 
the right to VA compliance with the remand order and imposes 
on the Secretary of VA a concomitant duty to ensure 
compliance with the terms of such an order.)

The file includes a written statement received by VA in July 
2007 indicating that the Veteran is also claiming entitlement 
to service connection for dementia or organic brain syndrome 
due to exposure to chemical herbicides in service.  As this 
issue has not been adjudicated by the Agency of Original 
Jurisdiction, the Board does not have jurisdiction over it.  
It is therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Chronic obstructive sleep apnea did not have its onset 
during active military service and is not the result of 
exposure to chemical herbicides.

2.  Restless leg syndrome did not have its onset during 
active military service and is not the result of exposure to 
chemical herbicides.


CONCLUSIONS OF LAW

1.  Chronic obstructive sleep apnea was not incurred in or 
aggravated by active duty and is not due to in-service 
exposure to chemical herbicides.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

2.  Restless leg syndrome was not incurred in or aggravated 
by active duty and is not due to in-service exposure to 
chemical herbicides.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

With service connection claims, generally, the notice 
requirements have five elements: veteran status, existence of 
a disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must also: (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request 
that the claimant provide any evidence in his possession that 
pertains to the claim was removed from the regulation.

The service connection claims on appeal were filed in August 
2003.  A VCAA notice letter was dispatched to the Veteran in 
September 2003, with subsequent notice letters dispatched 
during the course of the appeal in June 2007 and March 2008, 
which address the service connection issues on appeal and, 
collectively, satisfy the above-described mandates (including 
the notice requirements within the context of a claim 
predicated on a theory of service connection due to chemical 
herbicide exposure), as well as the requirements that the 
Veteran be informed of how VA calculates degree of disability 
and assigns an effective date for the disability, as 
prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although notice letters that were fully compliant with the 
current notice requirements were not furnished until after 
the claims were adjudicated in the first instance, the defect 
in the timing of the notice was cured by the RO's 
readjudication of the service connection issues in contention 
in subsequent supplemental statements of the case, with 
January 2010 being the most recent supplemental statement of 
the case addressing the matters on appeal.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
notes that the Veteran's service treatment records and post-
service VA and private medical records for the period 
spanning 1976 - 2009 have been obtained and associated with 
the claims file.  The Board notes that neither the Veteran 
nor his representative has indicated that there are any 
outstanding relevant medical records or other pertinent 
evidence that must be considered in this current appeal.  The 
Veteran was also afforded VA examinations specifically 
addressing each disability at issue in March 2008, and an 
addendum nexus opinion dated September 2008, which addressed 
the relationship of each to the Veteran's military service, 
was also obtained and associated with the claims file.  The 
Board has reviewed the examination reports and notes that the 
Veteran's claims file was reviewed by the examiner who 
performed the examinations.  Furthermore, in the September 
2008 nexus opinion, the opining physician provided adequate 
discussion of his clinical observations and a rationale to 
support his findings and conclusions within the context of 
the Veteran's clinical history as contained within his claims 
file.  Thus, the March 2008 VA examinations and associated 
September 2008 nexus opinion are deemed to be adequate for 
rating purposes for the disabilities at issue.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claims decided herein, and 
thus no additional assistance or notification is required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for chronic obstructive 
sleep apnea and restless leg syndrome, claimed as due to 
exposure to chemical herbicides.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2009).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2009)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain or headaches in 
service will permit service connection for degenerative joint 
disease, arthritis, or migraines, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009); See also Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In the present case, the 
Veteran's service records indicate that he served within the 
land boundaries of the Republic of Vietnam and he is thus 
presumed to have been exposed to chemical herbicides during 
active duty.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).

If the Veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.309(e) (2009).  Whenever VA's Secretary 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure of humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary shall prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease.  38 U.S.C.A. 
§ 1116(b)(1) (West 2002).  However, VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides to include Agent Orange used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).  In 
this regard, the diseases that are related to herbicide 
exposure do not include sleep apnea or restless leg syndrome.  
See 38 C.F.R. § 3.309(e) (2009).  Nevertheless, the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. 
§ 3.303(d) (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's service treatment records show normal findings 
on evaluation of his neurological and respiratory system 
during pre-induction examination in August 1965 and 
separation examination in October 1967.  On medical history 
questionnaires accompanying these examinations, the Veteran 
denied having any history of frequent trouble sleeping.  On 
separation, the Veteran affirmed in a November 1967 affidavit 
that his medical condition had remained unchanged since the 
October 1967 examination.  His service medical records show 
no treatment for any complaints relating to problems sleeping 
or problems involving somnambulism or any other involuntary 
bodily movements while sleeping.  No diagnoses or symptoms of 
sleep apnea and/or restless leg syndrome are shown in his 
service treatment records.  

Post-service VA and private treatment records pertinent to 
the period from 1976 - 2009 confirm that the Veteran has 
diagnoses of chronic obstructive sleep apnea and restless leg 
syndrome as disabling conditions whose onset began around 
1999 - 2000.  The Veteran's primary contention is that these 
disabilities are the result of his exposure to the chemical 
herbicide Agent Orange during military service in the 
Republic of Vietnam.  In support of his claim, he provided a 
letter dated September 2003 from his private physician, 
A.M.R., M.D., who stated that the Veteran had severe restless 
leg syndrome with periodic limb movement disorder and 
obstructive sleep apnea.  Dr. A.M.R. then presented the 
following opinion:

"I understand that (the Veteran) was exposed to 
Agent Orange in Vietnam.  From the information I 
have pulled, apparently sleep disturbances such as 
these have been attributed to Agent Orange."

Other than the above statement, no other opinion from the 
Veteran's private medical care providers has addressed the 
relationship between his military service and his diagnoses 
of restless leg syndrome and obstructive sleep apnea.

In March 2008, a VA physician examined the Veteran and 
confirmed his diagnoses of restless leg syndrome and 
obstructive sleep apnea-hypopnea syndrome.  After having 
reviewed the Veteran's claims file and relevant clinical 
history in their entirety, including his most recent 
overnight polysomnogram conducted in September 2008, the VA 
physician presented the following opinion in a September 2008 
written statement:

"It is my opinion that these diagnoses are at 
least as likely as not, not related to (the 
Veteran's) in service activity and specifically 
his exposure to Agent Orange.  I say this because 
to my knowledge these diagnoses have not been 
attributed to Agent Orange exposure.  The etiology 
is not entirely elevated, but has some genetic 
component."

The Board has considered the September 2003 opinion of Dr. 
A.M.R. and the September 2008 opinion of the VA physician and 
finds that the VA physician's opinion outweighs the probative 
value of Dr. A.M.R.'s opinion.  Whereas Dr. A.M.R. makes a 
broad and general reference to "information that I have 
pulled" that "apparently" attributes "sleep disturbances 
such as these" to Agent Orange exposure, she does not 
present any specific cited case study or research and, when 
parsing the language of her statements, she does not 
specifically associate the Veteran's individual case of 
restless leg syndrome and chronic obstructive sleep apnea to 
his individual exposure to Agent Orange in service.  A review 
of the VA physician's opinion of September 2008 is deemed to 
possess more probative weight because it is specifically 
predicated on the Veteran's individual clinical history and 
the rationale provided was based on the VA physician's 
knowledge that the etiology of restless leg syndrome and 
chronic obstructive sleep apnea had a genetic component and 
had not been attributed to Agent Orange exposure.  As the 
September 2008 VA physician's opinion has greater probative 
weight, it is the determinative factor in the outcome of this 
appeal.  

Therefore, in view of the pertinent medical evidence showing 
no onset of the Veteran's restless leg syndrome and chronic 
obstructive sleep apnea until many years after his separation 
from service and the foregoing definitive clinical opinion 
showing that it is likely to be unrelated to the Veteran's 
period of active duty or to his in-service exposure to 
chemical herbicides, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for restless leg syndrome and chronic 
obstructive sleep apnea.  

To the extent that the Veteran asserts that his own personal 
knowledge of medicine and his medical condition and history 
are sufficient in and of themselves to provide a basis to 
associate his restless leg syndrome and chronic obstructive 
sleep apnea with his military service, the Board notes that 
there is nothing in the record that indicates that he is a 
medical professional.  In this regard, the records show that 
the Veteran is an ordained minister and member of the clergy 
by vocation.  Because he lacks the requisite medical training 
to have the expertise to make medical diagnoses or provide 
opinions on matters regarding medical causation and etiology, 
his statements in this regard are therefore not entitled to 
any probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
His personal belief in the existence of a relationship 
between his restless leg syndrome and chronic obstructive 
sleep apnea and his military service, no matter how sincere, 
is not probative of a nexus to service if unsupported by 
objective medical evidence.  See Voerth v. West, 13 Vet. App. 
117, 119 (1999).  

In view of the foregoing discussion, the Board must deny the 
Veteran's claims of entitlement to service connection for 
restless leg syndrome and chronic obstructive sleep apnea.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the claims, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic obstructive sleep apnea is 
denied

Service connection for restless leg syndrome is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


